Exhibit 10.7(A)

 

AMENDMENT TO LEASE AGREEMENT

 

THIS FIRST AMENDMENT TO EVANSVILLE RIVERBOAT LANDING LEASE (“Amendment”) is made
on December                , 2002, and effective as of December 1, 2001, by and
among the City of Evansville, Indiana (“City”) acting by and through the
Redevelopment Commission of the City of Evansville, Indiana, organized and
operating under IC 36-7-14 (“Commission”), and Aztar Indiana Gaming Company,
LLC, a limited liability company, organized and existing under the laws of the
State of Indiana (“Aztar Indiana”), and Aztar Corporation, a corporation
organized and existing under the laws of the State of Delaware (“Guarantor”). As
used herein, the term “Local Government” refers to the City, and the Commission.

 

RECITALS

 

A. Aztar Indiana Gaming Corporation, an Indiana corporation (“Aztar Indiana
Corp.”), the Guarantor and the Local Government entered into that certain
Project Agreement made as of June 29, 1994, which was subsequently amended by a
First Amendment to Project Agreement made as of December 3, 1996 (together the
“Project Agreement”). The Project Agreement provided for development of a
riverboat casino and hotel with related facilities (the “Project”), and further
provided the terms for a lease from the Commission to Aztar Indiana Corp. for
certain riverfront property, all subject to issuance of a gaming license by the
Indiana Gaming Commission.

 

B. The City, acting by and through the Commission, and Aztar Indiana Corp.
entered into that certain Evansville Riverboat Landing Lease (the “Lease”) made
as of May 2, 1995, and recorded on May 5, 1995, in Lease Drawer 2, Card
No. 2189, in the records of the Recorder of Vanderburgh County, Indiana, for
riverfront property to be used under the Project Agreement for an initial term
of ten (10) years (the “Original Term”).

 

C. Guarantor guaranteed the performance of all obligations of Aztar Indiana
Corp. under the Project Agreement and the Lease.

 

D. Effective December 31, 1999, with the consent of the Commission, Aztar
Indiana Corp. assigned its right, title and interest under the Project Agreement
and the Lease to Aztar Indiana, which assumed the obligations of Aztar Indiana
Corp., with the consent of Local Government and the Guarantor.

 

E. Under the terms of the Lease, the Percentage Rent increased in Lease Year Six
(6) of the Lease which commenced on December 1, 2000.

 

F. In furtherance of the objectives of the Act and the Downtown Redevelopment
Area Plan, and in order to address other development needs within the City, the
Commission desires to promote and facilitate further economic development
projects in the City of Evansville, some of which likely shall be in the
vicinity of the Project Area (the “Development Projects”), in order to enhance
the level of economic benefits to the City.

 

1

--------------------------------------------------------------------------------


 

G. The Commission desires to continue receiving rentals on the same basis as
such amounts were paid during Lease Years One (1) through Five (5), but to
permit the increase in Percentage Rent to be applied to the design, development
and construction of the Development Projects.

 

NOW, THEREFORE, for good and valuable consideration, receipt of which is hereby
acknowledged, the Commission, Aztar Indiana and the Guarantor agree to amend the
Lease as follows. Capitalized terms not otherwise defined herein shall have the
meaning ascribed thereto in the Lease.

 

1.  Amendment of Rent Schedule. The Percentage Rent and Rental in Schedule 4.01
of the Lease shall be modified and amended as set forth below. It is the intent
of this Agreement to divide the Percentage Rent and Rental due under the Lease
for Lease Years Seven (7) through Ten (10) into two categories, Base Percentage
Rent and Excess Percentage Rent, which when combined will equal the Percentage
Rent and Rental otherwise due under the Lease.

 

(a)   Base Percentage Rent.

 

(i)                  Definition. Commencing at the beginning of Lease Year Seven
(7), the Percentage Rent for the balance of the Original Term shall be
calculated in the same manner as for the initial five (5) Lease Years (i.e., two
percent of the AGR for the Lease Year up to $50,000,000, plus three percent of
the AGR for the Lease Year that is in excess of $50,000,000). In Lease Years
Seven (7) through Ten (10), such amount as so calculated shall be referred to as
the “Base Percentage Rent.”

 

(ii)               Payment. Aztar Indiana shall continue to pay Base Percentage
Rent for Lease Years Seven (7) through Ten (10) in accordance with the terms of
the Lease, as amended hereby, and the past practices of the parties.

 

(b)       Calculation of Excess Percentage Rent. Commencing at the beginning of
Lease Year Seven (7), the Percentage Rent for the balance of the Original Term
shall also be calculated and determined on an annual basis, at the end of each
Lease Year, in the manner set forth in Schedule 4.01 of the Lease for the
remaining four years of the Original Term, which constitute Lease Years Seven
(7) through Ten (10). Such amount shall be deemed to accrue as of the end of the
applicable Lease Year, and as so calculated shall be referred to as the
“Schedule 4.01 Percentage Rent.” The difference between the Schedule 4.01
Percentage Rent and Base Percentage Rent shall be referred to herein as the
“Excess Percentage Rent.” For purposes of this Amendment, the term Excess
Percentage Rent means only the difference between Schedule 4.01 Percentage Rent
and Base Percentage Rent occurring during Lease Years Seven (7) through Ten
(10), inclusive.

 

(c)        Accrual and Payment of Excess Percentage Rent; Credits.

 

(i)                  City of Evansville Capital Development Fund. Excess
Percentage Rent shall be made available for Development Projects as the “City of
Evansville Capital Development Fund,” which shall be separately accounted for in
the records of Aztar Indiana. Excess Percentage Rent

 

2

--------------------------------------------------------------------------------


 

shall be accrued for in the records of Aztar Indiana, and paid or offset by
Credits (as defined below) at the times and in the amounts described herein.

 

(ii)               Credits. Excess Percentage Rent liability accounted for in
the City of Evansville Capital Development Fund shall be subject to offset for
credits allowable with respect to payments/investments made by Aztar Indiana in
Eligible Costs (as defined herein) for the Development Projects, and other
direct payments of certain Excess Percentage Rent to the Commission as provided
herein (the “Credits”).

 

(iii)    Final Payment. If the Credits earned by Aztar Indiana as of the end of
Lease Year Ten (10) are less than the aggregate accrued Excess Percentage Rent
(such difference, the “Final Balance”), the Final Balance of Excess Percentage
Rent shall be paid at the end of Lease Year Ten (10), except for balances for
which Credits may be earned during the two years following the expiration of the
Original Term with respect to Aztar Development Projects pursuant to
requirements set forth in Section 2(a)(ii). With respect to that portion of the
Final Balance, such amounts shall be remitted at the end of each of the two
years following the expiration of the Original Term, respectively, if
corresponding Credits have not been earned pursuant to the requirements set
forth in Section 2(a)(ii).

 

(d)       Calculation of Credits and Investment Ratios and Confirmation.

 

(i)                  General Development Projects. Aztar Indiana shall receive
Credits against Excess Percentage Rent, calculated at the rate of $1.00 for each
$1.00 invested by Aztar Indiana in or paid to the Commission, the Commission’s
designee, or a party approved by the Commission for Eligible Costs with respect
to General Development Projects (as defined herein), including the Stadium
Project (as defined herein).

 

(ii)               Aztar Development Projects. Aztar Indiana shall receive
Credits against Excess Percentage Rent, calculated at the rate of $1.00 for each
$2.50 invested by Aztar Indiana in Eligible Costs for Aztar Development Projects
(as defined herein).

 

(iii)            Additional Credit. If the Stadium Land Lease (as defined
herein) is executed and Aztar Indiana acquires additional real estate to
accommodate Aztar Development Projects, irrespective of Credits earned under
Section 1(d)(ii) above, Aztar Indiana shall receive additional Credits in an
amount up to the amount of funds expended by Aztar Indiana in connection with
such real estate acquisition, not to exceed Three Hundred Thousand Dollars
($300,000); provided that such additional Credits shall not be available until
either Aztar Indiana has incurred Committed Expenditures (as defined herein) for
Aztar Development Projects in excess of Fifteen Million Dollars ($15,000,000),
or total accrued Excess Percentage Rent, prior to application of any Credits
available under this Amendment,

 

3

--------------------------------------------------------------------------------


 

exceeds by Sixteen Million Dollars ($16,000,000) the amount of the Credits to be
claimed under this Section 1(d)(iii).

 

(iv)           Confirmation of Expenditures. As directed by the Commission,
Aztar Indiana shall supply copies of invoices, receipts or other reasonable
documentary evidence related to sums expended to earn Credits, in addition to
the items contemplated in Section 1(f) below.

 

(e)        Limitation on Credits per Development Project Category; Required
Payments and Other Accommodations for Stadium Project.

 

(i)                  Allocation. Credits available to be earned with respect to
General Development Projects and Aztar Development Projects shall not exceed the
limitations described below:

 

(A)          General. Excess Percentage Rent shall be allocated one-half for
General Development Projects, and one-half for Aztar Development Projects;
provided that, as set forth in clause 1(e)(ii)(A) below, if the General
Development Project is the Stadium Project then Aztar will provide minimum
funding of Ten Million Dollars ($10,000,000), irrespective of accrued Excess
Percentage Rent allocated for General Development Projects. Further, up to an
additional Two Million Dollars ($2,000,000) may be reallocated from Aztar
Development Projects to the extent Excess Percentage Rent exceeds Eighteen
Million Three Hundred Thousand Dollars ($18,300,000), as further described in
clause 1(e)(i)(B) below.

 

(B)            Special Allocation. In the event the City proceeds with the
Stadium Project and Excess Percentage Rent has accrued in excess of Eighteen
Million Three Hundred Thousand Dollars ($18,300,000) the Commission may, after
exhausting on the Stadium Project the first Ten Million Dollars ($10,000,000) it
may demand pursuant to Section 1(e)(ii)(A), require that certain Excess
Percentage Rent otherwise allocable for Aztar Development Projects be
reallocated to General Development Projects for payment of Eligible Costs
related to the Stadium Project. The maximum amount of Excess Percentage Rent
permitted to be reallocated hereunder is Two Million Dollars ($2,000,000), and
no reallocation may occur to the extent it results in less than Eight Million
Three Hundred Thousand Dollars ($8,300,000) being allocated for Aztar
Development Projects. Such reallocation shall also not occur except upon
presentation of evidence that qualifying Eligible Costs not paid from the
initial Ten Million Dollars ($10,000,000) referred to above have been incurred
or are otherwise due and owing, including repayment of bonds. Any demand for
reallocation must be made on or before the conclusion of Lease Year Ten (10). In
the event of any such reallocation,

 

4

--------------------------------------------------------------------------------


 

Excess Percentage Rent exceeding Twenty Million Three Hundred Thousands Dollars
($20,300,000) shall be exclusively allocated for Aztar Development Projects, up
to the up to Two Million Dollar ($2,000,000) amount previously reallocated for
the Stadium Project. Thereafter, any remaining Excess Percentage Rent shall be
allocated equally for General Development Projects and Aztar Development
Projects.

 

(ii)               Required Payments and Accommodations for Stadium Project.

 

(A)          Payment. Notwithstanding whether sufficient Excess Percentage Rent
has accrued, in the event that the City shall give notice to Aztar Indiana that
the City has made a final and definitive decision to proceed with the Stadium
Project as the General Development Project (a “Stadium Notice”), Aztar Indiana
shall, upon the request of the Commission and upon presentation of evidence that
Eligible Costs with respect to the Stadium Project have been incurred or are
otherwise due and owing, pay to the Commission in exchange for dollar-per-dollar
Credits an amount equal to such Eligible Costs, up to a maximum of Ten Million
Dollars ($10,000,000). Such payment obligation shall be absolute, and amounts
paid shall not be subject to refund if insufficient Excess Percentage Rent
ultimately accrues, but any excess Credits shall apply to reduce the balance
allocated for Aztar Development Projects. Except as set forth in the following
sentence, Aztar Indiana shall have no payment obligation under this clause
1(e)(ii)(A) if Aztar Indiana has not received a Stadium Notice on or before
December 31, 2003. Notwithstanding the foregoing, the City may request and Aztar
Indiana shall pay to the City, in exchange for dollar-per-dollar Credits against
Excess Percentage Rent, a portion of such Ten Million Dollars ($10,000,000) set
forth above prior to delivery of the Stadium Notice. Such portion shall be
applied against Eligible Costs with respect to the proposed Stadium Project in
the form of land acquisition or preliminary costs (excluding construction
costs), such as feasibility studies and professional costs.

 

B.                 Land Use. Aztar Indiana agrees that if the City makes a final
and definitive decision by December 31, 2003 to proceed with the Stadium Project
as the General Development Project, Aztar Indiana shall lease to the Commission
or its designee for use in connection with the Stadium Project what the parties
presently estimate to be three and forty-six one hundredths (3.46) acres of land
located on the Northwestern portion of the approximately seven (7) acre parcel
presently owned by Aztar Indiana in the vicinity of the Project Area, and
bounded on the south by the south edge of the vacated First Street right-of-way.
The actual acreage of such leased land shall be determined by the actual acreage

 

5

--------------------------------------------------------------------------------


 

within the boundaries described above. Such lease (the “Stadium Land Lease”)
shall contain mutually acceptable customary terms, but in any event the term
shall be forty (40) years and rental shall be one dollar ($1.00) per year. The
landlord under the Stadium Land Lease shall pay all required ad valorem real
estate taxes on the unimproved land and the Stadium Land Lease shall contain
customary covenants of possession and quiet enjoyment for the benefit of the
tenant. The tenant under the Stadium Land Lease shall pay all taxes related to
any improvements, and the tenant shall maintain or cause to be maintained
primary insurance as reasonably required by the landlord to insure the landlord
under the Stadium Land Lease against all liability related to the Stadium
Project or operations or uses on the land described in the Stadium Land Lease.
Such requirements shall include that all insurers be duly licensed and possess
at all relevant times an AM Best, Inc. rating of A-, VII or better or if
unlicensed, be an admitted surplus lines carrier, that such coverage include
workers compensation insurance, commercial general liability covering bodily
injury, broad form property damage, personal injury, blanket contractual
liability, independent contractors, products and completed operations, and
liquor coverage, commercial/business automobile liability, and umbrella excess
liability. Policy amounts shall be subject to change from time to time based
upon the landlord’s requirements to be fully insured and reflect changes in
economic and risk circumstances, but shall initially be One Million Dollars
($1,000,000) for worker’s compensation, One Million Dollars ($1,000,000) each
occurrence and general aggregate limit for commercial general liability, One
Million Dollars ($1,000,000) for commercial/business automobile liability, and
Two Million Dollars ($2,000,000) for umbrella/excess liability. The Stadium Land
Lease shall also provide for customary events of default, remedies, and
reasonable cure periods, and shall include as an event of default the taking by
eminent domain or similar process any of such approximately seven (7) acres
described above not subject to the Stadium Land Lease, together with any
adjacent or proximately located land acquired by Aztar Indiana or an affiliate
prior to December 1, 2007 for Aztar Development Projects (collectively, the
“Remaining Property”). Subject to necessary design components of the Stadium
Project, the parties shall cooperate on matters of ingress and egress between
the Stadium Project, Aztar Development Projects, and other Aztar Indiana
facilities. The Stadium Land Lease shall contain an option for the tenant to
purchase the leased land at anytime during the Stadium Land Lease at fair market
value as established at the time the Stadium Land Lease is executed. Fair market
value shall be determined on the basis of an average of two appraisals, one
commissioned by the Commission and conducted by David Matthews and one
commissioned by Aztar Indiana and conducted by William

 

6

--------------------------------------------------------------------------------


 

Bartlett, which appraisals shall be conducted prior to the execution of the
lease. Upon the execution of the Stadium Land Lease, a short form memorandum
thereof, suitable for recording, shall be placed of record. If the purchase
option is exercised, the deed conveying such property shall be subject to a
restrictive covenant of reversion in the event of a subsequent exercise of
eminent domain or similar process against any portion of the Remaining Property,
which covenant shall terminate on the forty (40) year anniversary of the
execution of the Stadium Land Lease.

 

C.                 Relocation of Flood Wall. In the event the existing flood
wall is relocated in connection with the Stadium Project, Aztar Indiana shall
have no financial responsibility for such relocation, but Aztar Indiana shall
retain the right to reasonably approve the design and location of the relocated
flood wall, such approval to be predicated upon Aztar Indiana’s interest in
preserving the utility and value of the Remaining Property and Aztar Indiana’s
existing facilities. It is the preference of Aztar Indiana that the flood wall
be relocated to the South side of Riverside Drive, which Local Government shall
make a good faith effort to accommodate. In any event, any flood wall relocated
along the North or South side of Riverside Drive shall be designed in appearance
similarly to the renovated flood wall located at the Dress Plaza/Riverfront
esplanade.

 

D.                Stadium Project Defined. For purposes of this Amendment, the
term “Stadium Project” means the construction and equipping of a stadium for use
by an affiliated minor league baseball club and other community purposes, as
outlined in the “Report to the Mayor of Evansville on the Feasibility of a
Downtown Baseball Stadium,” dated October 1, 2002, presented by the Mayor’s
Baseball Study Committee.

 

(f)          Verification of Expenditures, Excess Percentage Rent and Credits.
Within twenty (20) days after the end of each month during the Original Term and
each month thereafter until the Final Balance has been paid in full or recouped
through Credits, Aztar Indiana shall deliver to the Commission a statement
showing in reasonable detail the amount and category of all expenditures made in
respect of Development Projects during the prior month and to date on a
cumulative basis for each Development Project separately and for all Development
Projects collectively. Such statement also shall include a calculation of
anticipated Excess Percentage Rent, anticipated remaining Excess Percentage Rent
and Credits accumulated during the prior month and to date on a cumulative
basis. Such statement shall be certified by the chief financial officer of Aztar
Indiana to be true, correct and complete.

 

2.             Concerning the Development Projects. As further set forth below,
the Commission and Aztar Indiana commit and agree to proceed in good faith to
identify and approve Development Projects during the Original Term and
subsequent periods as contemplated

 

7

--------------------------------------------------------------------------------


 

in Section 2(a)(ii) below, subject to the following terms and provisions which
shall apply to the identification, approval, development and administration of
the Development Projects by Aztar Indiana and the Commission or its designated
agent:

 

(a)        Categories. The Commission has identified the following categories of
Development Projects which will entitle Aztar Indiana to receive Credits against
Excess Percentage Rent in exchange for investment by Aztar Indiana in or
payments made with respect to the Eligible Costs of Development Projects:

 

(i)                  General Development Projects. The Commission desires to
create jobs, increase tax revenues, provide direct economic benefits and promote
tourism and additional economic development by promoting the construction or
acquisition of real estate or facilities or capital projects to be owned by the
City, the Commission, or parties approved by the Commission (the “General
Development Project(s)”). The parties presently contemplate that the Stadium
Project will be the General Development Project and funding thereof will occur
as set forth in Section 1(e)(ii)(A). In the event the Stadium Project does not
proceed as contemplated, the parties shall agree in good faith on alternative
General Development Projects and the funding thereof from allocated Excess
Percentage Rent, but the balance of this Amendment shall not be affected.

 

(ii)               Aztar Development Projects. In order to create jobs, increase
tax revenues, provide direct economic benefits and promote tourism and economic
development, the Commission desires to support certain Development Projects
which Aztar Indiana might propose to construct upon the approximately seven acre
parcel currently owned by Aztar Indiana contiguous to the Project Area or upon
any other parcels of real estate which Aztar Indiana might acquire in the
vicinity of the Project Area (all such parcels are referred to herein as the
“Development Real Estate”). The types of facilities contemplated for development
upon and about the Development Real Estate include the construction of new
facilities or square footage expansions of existing Aztar Indiana facilities to
constitute hotels, restaurants, entertainment facilities, conference facilities
and other related tourism facilities (the “Aztar Development Projects”). Aztar
Indiana, or its designee, shall own and shall be solely responsible for the
selection, acquisition, design, development, construction, operation,
maintenance and repair of the types of facilities constituting Aztar Development
Projects. Aztar Indiana shall use good faith efforts to announce its first
project by April 1, 2003 and break ground by October 1, 2003. Aztar Indiana will
either incur Committed Expenditures (as defined below) that correlate to Two
Million Dollars ($2,000,000) of Credits under Section 1(d)(ii) (i.e., Five
Million Dollars ($5,000,000) of Committed Expenditures in each of the years
ending November 30, 2003, 2004 and 2005 or pay with respect to Excess Percentage
Rent at the end of each such year the correlated amount to which Committed
Expenditures do not meet the applicable target amount, provided that under no
circumstance shall such payment be required until

 

8

--------------------------------------------------------------------------------


 

such payments, when added to the initial Ten Million Dollars ($10,000,000)
available for the Stadium Project equal the total amount of accrued Excess
Percentage Rent. Committed Expenditures incurred in a year that correlate to
Credits in excess of Two Million Dollars ($2,000,000) shall carry forward to
subsequent years to apply against any shortfall otherwise occurring in such
year. With respect to any final balance of Excess Percentage Rent allocated for
Aztar Development Projects as of November 30, 2005 that has not been offset by
Credits or otherwise paid, Aztar Indiana shall either incur Committed
Expenditures that correlate to Credits or pay such portion of the final balance
during the years ending November 30, 2006 and 2007 as follows: one-half in the
year ended November 30, 2006 and one-half in the year ended November 30, 2007.
For purposes hereof, “Committed Expenditures” means Eligible Costs paid or
contractually committed with respect to Aztar Development Projects.

 

(b)       Eligible Costs. Those types of fees, costs, and expenses which Aztar
Indiana agrees to advance in connection with the Development Projects and which
will entitle Aztar Indiana to receive Credits against Excess Percentage Rent
shall include direct payment or reimbursement of all reasonable and customary
fees, costs and expenses associated with feasibility studies, design,
development, real estate acquisition, construction, installation and equipping
of potential Development Projects, and all reasonable and customary fees, costs
and charges for architects, engineers, attorneys, consultants, contractors,
vendors, suppliers, surveyors, title evidence, permits, licenses and other
related requirements with respect to Development Projects, and repayment of
indebtedness of the City or the Commission incurred to finance any of the
foregoing (“Eligible Costs”); provided, however, that with respect to Aztar
Development Projects, Eligible Costs shall not include any management fees paid
by Aztar Indiana to third party operators of such projects.

 

(c)        Project and Design Approval. In general, the nature and design of all
Aztar Development Projects shall be subject to the approval of the Commission or
its designated agent, who shall not unreasonably withhold consent to a design
proposal of Aztar Indiana. Each such approval shall be in writing, and shall
include, but otherwise be generally limited to, approval of (i) the scope of the
proposed development, (ii) general aspects of the design of facilities,
including elevations, and (iii) the reasonable use of the facility to assure
conformity with community standards. Each such approval may also, at the
direction of the Commission, set forth a listing of operations and uses that do
not conform to community standards, and set forth reasonable recourse if a
non-conforming operation or use is introduced within a designated period of
time. The Commission or its designated agent shall control the nature and design
of all General Development Projects. As part of the review and approval of Aztar
Development Projects, Aztar Indiana shall provide to the City or its designated
agent estimates of the Eligible Costs by general category (such as construction
costs, professional costs, site acquisition, construction contingency). Prior to
incurring any costs or expenses on a Development Project, Aztar Indiana and the

 

9

--------------------------------------------------------------------------------


 

Commission shall agree upon a proposed budget for each general category of
expense for such project, including a reasonable contingency for unanticipated
construction costs, which will include a maximum permitted amount that will
qualify as Eligible Costs pursuant to this section (the “Maximum Budget
Amount”). Aztar Indiana will receive Credits only with respect to Eligible Costs
that equal the lesser of (i) the Maximum Budget Amount, or (ii) the actual costs
incurred (if less than the Maximum Budget Amount), for such Development Project.

 

(d)       Further Assurances. The Commission and Aztar Indiana agree to execute
such documents and instruments, and to take such actions, as either party
reasonably may require to carry out the purpose and intent of this Amendment
concerning the design, development and construction of the Development Projects.

 

3.   Lease in Full Force and Effect. Except as expressly amended by this
Amendment, the Lease shall remain unchanged and in full force and effect, as
amended herein.

 

4.   Affirmation of Guaranty. Guarantor hereby unconditionally guarantees and
promises to perform and reaffirms its obligations under the Lease, as amended by
this Amendment, and acknowledges that the Guaranty secures the obligations of
Aztar Indiana set forth in this Amendment, particularly with respect to the City
of Evansville Capital Development Fund and the payment of the Final Balance.

 

5.   Third Party Approvals. This Amendment is subject to approval by any lender
to Aztar Indiana or to Guarantor and by the Indiana Gaming Commission, if
required.

 

6.   Authorization. The Parties respectively represent to one another that the
execution, delivery and performance of this Amendment have been duly authorized
and this Amendment constitutes the legally binding obligation of the respective
Parties.

 

7.   Definitions. All of the capitalized terms used herein, but not defined in
this Amendment, shall have the meaning set forth in the Project Agreement and
the Lease.

 

IN WITNESS WHEREOF, the parties have caused their duly authorized
representatives to execute this Amendment as of the day and year first above
written.

 

AZTAR INDIANA GAMING COMPANY, LLC

 

AZTAR CORPORATION

 

 

 

By:

/s/ James L. Brown

 

By:

/s/ Robert M. Haddock

Printed:

JAMES L. BROWN

 

Printed:

Robert M. Haddock

Title:

PRESIDENT/GM

 

Title:

President & CFO

 

10

--------------------------------------------------------------------------------


 

REDEVELOPMENT COMMISSION OF

THE CITY OF EVANSVILLE, INDIANA

 

[ILLEGIBLE]

 

 

 

[ILLEGIBLE]

 

 

 

[ILLEGIBLE]

 

 

 

[ILLEGIBLE]

 

 

 

[ILLEGIBLE]

 

 

11

--------------------------------------------------------------------------------

 